Title: From George Washington to the Massachusetts Council, 26 February 1776
From: Washington, George
To: Massachusetts Council



Gentn
Cambridge 26th Feb: 1776

As I am making all possible preparation to take possession of the heights of Dorchester (which I expect I shall be able to accomplish by the last of this Week) it is expected that this, if any thing can, will bring the Enemy out of Boston to oppose, as at Charles-town, our erecting any Works there. To weaken our Lines on the North side of Cambridge River too much, with a view to strengthen those of Dorchester, before any move is made that way by the Enemy, migh⟨t⟩ expose an opening they would gladly avail themselves of—and to delay it till an attack is begun would be too late, as the contest will soon be decided for or against Us, after this happens.
Under this State of the Matter, and to avoid risking a Defeat when Victory, under Providence, may be reduced to a certainty, I submit it to the Wisdom of your Board if it will not be best to direct the Militia of some of the Towns most contiguous to Dorchester and Roxbury to repair to the Lines at those two

places with there Arms, Ammunition, and Accoutrements Instantly upon a Signal given.
If you approve of this you will please to fix with General Thomas (who waits upon you on purpose) upon the Signals to be given, and Issue your notice thereof accordingly. I have the honour to be with great respect & esteem Gentn Yr Most Obedt Hble Servt

Go: Washington

